DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-07-19 has been entered.  Applicant’s amendments to the claims have overcome each and every rejection under 35 USC 112 previously set forth in the non-final rejection.  The status of claims is as follows:
	Claims 1-11 and 13-20 are pending in the application
	Claims 1-4, 11, 15-16, and 18 are amended
	Claim 12 is cancelled
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments have changed the scope of the claims and necessitated a new grounds of rejection. 
However, Examiner is still using the van Pelt reference, and respectfully disagrees with Applicant’s argument that van Pelt is not analogous art.  Applicant argues that “the work of Van Pelt is not in the field of artificial intelligence or artificial neural networks but, rather, the measurement of tissue samples” and “the meaning of neural network in Van Pelt is different and not analogous as the examiner suggests. Szatmary and Le refer to computational units in artificial neural networks, while Van Pelt refers to the properties of cells measured in tissue samples”.  Examiner points out that van Pelt, Abstract, states the purpose of their paper as “The present paper describes a new algorithm for defining locations of candidate synapses”, and explicitly recite the possibility of applying this to artificial neural networks:  “Based on this principle one can search those locations in networks formed by reconstructed neurons or computer generated neurons.”  Therefore, the problem faced by Van Pelt is pertinent to that of the inventor and of spiking neural networks in general, and is therefore van Pelt is analogous art as per MPEP 2141.01(a)(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. (US 2018/0174041 A1; hereinafter “Imam”) in view of Le et al. (“Tiled Convolutional Neural Networks”, hereinafter “Le”).
As per Claim 1, Imam teaches A method of configuring an artificial neural network, comprising: 
selecting, for a receiving neuron in a layer of the artificial neural network and prior to training the receiving neuron, one or more input connections from a plurality of potential input connections, wherein the receiving neuron in the layer corresponds to a position in a topography (Imam, Para [0030], discloses:  “A neuromorphic computing device 205 may also include exclusive selection logic 250, which may be used to perform conflict resolution in connection with STDP, such that when two spikes are received at the same time (e.g., within the same time step of a digital SNN such implemented using neuromorphic computing device 205), only one of the synapses delivering the simultaneous spikes is rewarded and strengthened.”  Here, Imam discloses “selection logic” that selects one of the input connections (“synapses”).  The neurons in the network form a topography, as stated in Imam, Para [0059]:  “In the parlance of machine learning, the example of FIG. 5C may correspond to a training phase of an example SNN modeling a particular network topography and FIG. 5D may reflect the resulting trained SNN.”  Imam, Para [0090], discloses:  “Non-hazard neurons within an SNN configured for path finding and planning within a particular network may be configured such that, prior to training, any spike received at the neuron will result in the neuron's spiking threshold potential being met and the neuron sending additional spikes to its neighbors (i.e., to propagate the spike wave used to train the SNN).”  Here, Imam discloses that selection of an input “spike” may occur “prior to training”.)
determining a weight matrix based on the selected one or more input connections (Imam, Para [0045], discloses:  “Accordingly, in some implementations, in addition to the state variables of a neuron, there are several other configurable parameters, including the time constant of individual dendritic compartment τs1, . . . , τ.subss, a single τm, θ, Ibias for each neuron, and a configurable weight value wij for each synapse from neuron j to i, which may be defined and configured to model particular networks.”  Here, Imam discloses a weight matrix (“wij” is an element of a matrix) based on selected input connections (“for each synapse from neuron j to I”)).
However, Imam does not teach and tiling the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography.
Le teaches tiling the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography. (Abstract: “We propose tiled convolution neural networks (Tiled CNNs), which use a regular “tiled” pattern of tied weights that does not require that adjacent hidden units share identical weights, but instead requires only that hidden units k steps away from each other to have tied weights”. ¶ 2, § 2: “In this paper, rather than tying all of the weights in the network together, we instead develop a method that leaves nearby bases untied, but far-apart bases tied. This lets second-layer units pool over simple units that have different basis functions, and hence learn a more complex range of invariances.” ¶ 3, § 2: “We call this local untying of weights “tiling.” Tiled CNNs are parametrized by a tile size k: we constrain only units that are k steps away from each other to be tied.” ¶ 3, § 1, p. 1: “we use a modification of Topographic ICA (TICA) [8], which learns to organize features in a topographical map by pooling together groups of related features.” The examiner notes that Le’s topographical map teaches a topography of an artificial neural network, and that hidden units K steps away from the current location teach an additional location. The examiner thus notes that Le’s tiling weights of CNNs into a tiled weight pattern and tying the weights of neurons k steps away from the current location with a tiled weight pattern at the current location teaches this limitation.)
Imam and Le are analogous art because they are both in the field of endeavor of neural networks.
It would have been obvious before the effective filing date of the claimed invention to combine Imam’s “spiking neuron network (SNN)” (Imam, Abstract) applied to a convolutional neural network (Imam, [0002]:  “Among other usages, ANNs can be used for imaging processing, voice and object recognition or natural language processing. Convolution Neural Networks (CNNs) and Deep Belief Networks (DBNs) are just a few examples of computation paradigms that employ ANN algorithms”) with Le’s “tiled convolutional neural network” (Le, Abstract).  One of ordinary skill in the art would be motivated to do so in order to utilize Le’s teaching that enables a tiled convolutional neural network “to learn more complex invariance from unlabeled data” (Le ¶ 1, § 7, p. 8) and “to learn more complex representations” “in a much more efficient manner” (Le at ¶ 1, § 6.1, p. 5).

As per Claim 2, the combination of Imam and Le teaches the method of claim 1.  Imam teaches wherein a potential input connection of the plurality of potential input connections is selected based at least in part on: 
a distance between the potential input connection and a segment of a dendrite of the receiving neuron; (Imam, Para [0077], discloses:  “In other cases, some destinations may be more desirable than others, with the desirability of a destination node being weighed against the distance to reach the destination, in determining whether a path from a source should culminate at that destination node or another.”  Imam discloses a dendrite in [0046]:  “A synapse connects two neurons. The synapse may effectively connect the soma of a sending neuron to one of the dendrites of the receiving neuron.”  Furthermore, Imam discloses in [0079]:  “For other source nodes (e.g., 1025) positioned even closer to destination node 1005, the proximity to destination node 1005 may overpower the bias toward preferred destination node 1010, resulting in the determination of a path from the other source node 1025 to destination node 1005 instead of destination node 1010, among other examples.”)
and a dendritic selectivity rule, wherein the dendritic selectivity rule is based at least in part on a desired selectivity of the receiving neuron, a response selectivity of a potential input connection, or a combination thereof (Imam, Para [0045], discloses:  “In some cases, multiple neurons may connect to a particular neuron at the same dendrite of the particular neuron. In such instances, the parameters defined for this one dendrite will govern the effect of the incoming spike messages from each of the connected neurons. In other cases, such as shown in FIG. 3B, different neurons (e.g., 325, 330) may connect to the same neuron (e.g., 335) but at different dendrites (e.g., 375 and 380 respectively), allowing different parameters (defined for each of these dendrites (e.g., 375, 380)) to affect the respective spikes arriving from each of these different neurons (e.g., 325, 330).”  Here, Imam discloses a dendritic sensitivity rule, based on the selectivity of the neuron to select an input neuron based on the spike message to the dendrite(s) of the neuron.)

As per Claim 3, the combination of Imam and Le teaches the method of claim 2.  Imam teaches wherein the dendritic selectivity rule comprises an axonal range parameter that specifies a likelihood that the potential input connection is selected based on the distance from the potential input connection to the segment of the dendrite of the receiving neuron. (Imam, Para [0077], discloses:  “In other cases, some destinations may be more desirable than others, with the desirability of a destination node being weighed against the distance to reach the destination, in determining whether a path from a source should culminate at that destination node or another.” Here, Imam discloses that selection may be based on distance between neurons, and a neuron comprises a dendrite, as shown in [0046]:  “A synapse connects two neurons. The synapse may effectively connect the soma of a sending neuron to one of the dendrites of the receiving neuron.”  The neuron also comprises an axon, and therefore proximity between neurons is also a proximity to an axon.  Imam discloses an axon in [0092]:  “In one example, a neuron response delay may be configured by adjusting an axonal delay parameter of synapses providing incoming spikes to the neuron. The axonal delay parameter may be tuned to cause a delay in the neuron processing an incoming spike (e.g., using its soma process), thereby leading to a corresponding delay in the response of the neuron to incoming spikes.”  Thus, the selectivity based on distance as described in Imam [0077] can be considered an “axonal range parameter”.  Furthermore, Imam discloses in [0079]:  “For other source nodes (e.g., 1025) positioned even closer to destination node 1005, the proximity to destination node 1005 may overpower the bias toward preferred destination node 1010, resulting in the determination of a path from the other source node 1025 to destination node 1005 instead of destination node 1010, among other examples.”).

As per Claim 5, the combination of Imam and Le teaches the method of claim 1. Imam teaches wherein a potential input connection of the plurality of potential input connections is selected based at least in part on a property of an input neuron, where the input neuron corresponds to the potential input connection. (Imam, Para [0030], discloses: “A neuromorphic computing device 205 may also include exclusive selection logic 250, which may be used to perform conflict resolution in connection with STDP, such that when two spikes are received at the same time (e.g., within the same time step of a digital SNN such implemented using neuromorphic computing device 205), only one of the synapses delivering the simultaneous spikes is rewarded and strengthened.” Here, Imam discloses selecting a potential input connection for an input neuron.  This is “in connection with STDP”, and “STDP” is based at least in part on a property of an input neuron.  STDP is described in Imam [0029]:  “STDP logic 240 may enable neurons to be implemented, which model STDP within biological neurons. In neuroscience, STDP may refer to a biological process that adjusts the strength of connections between biological neurons based on the relative timing of a particular neuron's output and input action potentials (or spikes) received by the particular neuron from other neurons…In some implementations, STDP logic may reward synapses involved in sending spikes with a strong correlation to the receiving neuron's next spike and penalizing synapses that do not.”  Here, Imam discloses that STDP is based on a property (“a strong correlation to the receiving neuron's next spike”) of an input neuron.  Thus, the selection (“exclusive selection logic”) is based at least in part on STDP, which is based at least in part on a property of the input neuron.)

As per Claim 10, the combination of Imam and Le teaches the method of claim 1.  Le teaches wherein the tiling pattern configuration includes a stride value, wherein the stride value corresponds to a spacing between positions in the topography at which the weight matrix is applied to inputs to the layer. (Le, Abstract: “We propose tiled convolution neural networks (Tiled CNNs), which use a regular “tiled” pattern of tied weights that does not require that adjacent hidden units share identical weights, but instead requires only that hidden units k steps away from each other to have tied weights”. ¶ 3, § 1, p. 1: “we use a modification of Topographic ICA (TICA) [8], which learns to organize features in a topographical map by pooling together groups of related features.” The examiner notes that Le’s K steps in its application of a tiled pattern of weights at one location and again at K steps away teaches a spacing between positions in the topography map teaches this limitation.)
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Le with Imam for at least the reasons recited in claim 1.

	As per Claim 14, the combination of Imam and Le teaches the method of claim 1.  Imam teaches further comprising: updating the weight matrix based on a learning rule. (Imam, Para [0059], discloses:  “In the parlance of machine learning, the example of FIG. 5C may correspond to a training phase of an example SNN modeling a particular network topography and FIG. 5D may reflect the resulting trained SNN. With the synaptic weights of the bi-directionally connected neurons strengthened in a direction opposite to the direction of the spike wave generated by one of the neurons (e.g., Neuron 6) according to an STDP rule defined for the SNN, the adjusted synaptic weights may be leveraged to determine a shortest path from any one of the neurons to the neuron (e.g., Neuron 6), from which the spike wave originated.”  Here, Imam discloses updating the weight matrix (“synaptic weights of the bi-directionally connected neurons”) being updated by training.)
	
As per Claims 15-17, these are system claims corresponding to method Claims 1, 2, and 5, respectively.  The difference is that they recite a memory and a processor.  Imam, Para [0026], discloses:  “Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core.”  Claims 15-17 are rejected for the same reasons as Claims 1, 2, and 5, respectively.

As per Claims 18 and 19, these are non-transitory computer readable medium claims corresponding to method Claims 1 and 5, respectively.  The difference is that they recite a non-transitory computer readable medium and a computing device.  Imam, Para [0125], discloses:  “Example 1 is a machine accessible storage medium having instructions stored thereon, where the instructions when executed on a machine, cause the machine to…”  Claims 18 and 19 are rejected for the same reasons as Claims 1 and 5, respectively.

Claims 4, 6-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imam and Le, further in view of van Pelt et al. (“An algorithm for finding candidate synaptic sites in computer generated networks of neurons with realistic morphologies”, hereinafter “van Pelt”)
As per Claim 4, the combination of Imam and Le teaches the method of claim 2 and dendritic sensitivity rule (see Rejection to Claim 2).  However, the combination of Imam and Le does not teach wherein the dendritic selectivity rule comprises a dendritic range parameter that specifies a likelihood that the potential input connection is selected based on a perpendicular distance from the segment of the dendrite of the receiving neuron to the potential input connection.
Van Pelt teaches herein the dendritic selectivity rule comprises a dendritic range parameter that specifies a likelihood that the potential input connection is selected based on a perpendicular distance from the segment of the dendrite of the receiving neuron to the potential input connection. (van Pelt ¶ 1, p. 1: “To decide when a candidate synapse can be formed, we previously developed a criterion defining that axonal and dendritic line pieces should cross in 3D and have an orthogonal distance less than a threshold value.” ¶ 1, p. 13, Estimation of the connection probability in neuronal networks: “For deriving the mean connection probability in a network one needs to average over all the different mutual positions of the neuron pairs. This can be done by calculating the distance distributions of all the neuron pairs in the network and convoluting the distributions with the expected connection probabilities”. The examiner notes that van Pelt’s orthogonal distance less than a threshold value teaches a dendritic rule, and van Pelt’s determining whether a candidate synapse (and hence connection) can be formed for a signal receiving neuron based on the orthogonal distance and the aforementioned threshold value teaches this limitation.)
Van Pelt and the combination of Imam and Le are analogous art because Imam and Le are directed to neural networks, and Imam in particular to a modeling a more biologically accurate version of a neural network (Imam [0029]:  “STDP logic 240 may enable neurons to be implemented, which model STDP within biological neurons.”)  Van Pelt is directed to an algorithm to identify where connections in a neural network may form, and in fact Van Pelt suggests its use in computer implemented neural networks (Van Pelt, Page 1 Abstract:  “Neurons make synaptic connections at locations where axons and dendrites are sufficiently close in space. Typically the required proximity is based on the dimensions of dendritic spines and axonal boutons. Based on this principle one can search those locations in networks formed by reconstructed neurons or computer generated neurons…The present paper describes a new algorithm for defining locations of candidate synapses.”)  Thus, the problem faced by van Pelt is reasonably pertinent to that faced by the inventor and by Imam and Le, and is therefore analogous art (see MPEP 2141.01(a)(I)).
It would have been obvious before the effective filing date of the claimed invention to combine the Spiking Neural Network (SNN) of Imam and Le with the distance based metric to identify candidate neural connections of van Pelt.  One of ordinary skill in the art would be motivated to do so in order to more accurately model a biological neuron, as suggested by Imam [0029]: (van Pelt, Page 1 Right Column Para 2:  “Spatial closeness between axonal and dendritic branches, typically determined by the dimensions of dendritic spines and axonal boutons, is considered as a prerequisite for synapse formation.”)

As per Claim 6, the combination of Imam and Le teaches the method of claim 5.  However, the combination of Imam and Le does not teach wherein the property is an angle of rotation in the topography of the input neuron.
Van Pelt teaches wherein the property is an angle of rotation in the topography of the input neuron. (Van Pelt, Bottom Right Paragraph of Page 2, “Proximity-based search of candidate synaptic locations”, discloses:  “The search in a 3D network of neurons with complex axonal and dendritic arborizations for locations where axonal and dendritic branches are sufficiently close can proceed by searching the shortest distance between any two branches from the axonal and dendritic arborizations.”  Here, Van Pelt is describing how to determine a “candidate synapse”, which is similar to the “selectivity rule” disclosed by Imam.  Van Pelt continues to describe when lines are determines to cross on Page 3 “Algorithm for Determining Whether Two Line Pieces Are Crossing”:  “Given are two line pieces PQ and RS and the coordinates of the points P(x, y, z), Q(x, y, z), R(x, y, z) and S(x, y, z). A “classical” geometry approach is used in which a series of 3D transformations is applied on the two line pieces in order to bring them in such a geometric arrangement that the condition for crossing can easily be applied. These transformations include one translation and three rotations around the three axes of the orthogonal coordinate system.”  Here, Van Pelt discloses that “rotations” are used in the algorithm.  Furthermore, Van Pelt on the right column discloses the use of a rotation angle:  “If δ equals the angle of the projection of Oq with the x-axis then the rotation angle γ is equal to −δ, thus”)
Van Pelt and the combination of Imam and Le are analogous art because Imam and Le are directed to neural networks, and Imam in particular to a modeling a more biologically accurate version of a neural network (Imam [0029]:  “STDP logic 240 may enable neurons to be implemented, which model STDP within biological neurons.”)  Van Pelt is directed to an algorithm to identify where connections in a neural network may form, and in fact Van Pelt suggests its use in computer implemented neural networks (Van Pelt, Page 1 Abstract:  “Neurons make synaptic connections at locations where axons and dendrites are sufficiently close in space. Typically the required proximity is based on the dimensions of dendritic spines and axonal boutons. Based on this principle one can search those locations in networks formed by reconstructed neurons or computer generated neurons…The present paper describes a new algorithm for defining locations of candidate synapses.”)  Thus, the problem faced by van Pelt is reasonably pertinent to that faced by the inventor and by Imam and Le, and is therefore analogous art (see MPEP 2141.01(a)(I)).
It would have been obvious before the effective filing date of the claimed invention to combine the Spiking Neural Network (SNN) of Imam and Le with the distance based metric, including the calculation of a rotation angle, to identify candidate neural connections of van Pelt.  One of ordinary skill in the art would be motivated to do so in order to more accurately model a biological neuron, as suggested by Imam [0029]: (van Pelt, Page 1 Right Column Para 2:  “Spatial closeness between axonal and dendritic branches, typically determined by the dimensions of dendritic spines and axonal boutons, is considered as a prerequisite for synapse formation.”)

As per Claim 7, the combination of Imam, Le, and van Pelt teaches the method of claim 6. Van Pelt teaches wherein whether the potential input connection is selected is further based on an angle of rotation of a segment of a dendrite of the receiving neuron (Van Pelt, Page 3 “Crossing Line Pieces” Para 2, discloses:  “Applying this algorithm to all pairs of line pieces of an axonal and dendritic branch will test the existence of a crossing pair, and whether the shortest distance in this pair meets the distance criterion.”  Here, Van Pelt discloses that the line crossing algorithm comprising calculation of a rotation angle, is applied to a segment of a dendrite (“dendritic branch”) of the receiving neuron.)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of van Pelt with Imam and Le for at least the reasons recited in claim 6.

As per Claim 8, the combination of Imam, Le, and van Pelt teaches the method of claim 7. Van Pelt teaches wherein whether the potential input connection is selected is further based on a distance between the segment of the dendrite and the body of the receiving neuron (Van Pelt, Page 1 Abstract, discloses:  “Applying just a test on the distance between line pieces may result in local clusters of synaptic sites when more than one pair of nearby line pieces from axonal and dendritic branches is sufficient close, and may introduce a dependency on the length scale of the individual line pieces. The present paper describes a new algorithm for defining locations of candidate synapses which is based on the crossing requirement of a line piece pair, while the length of the orthogonal distance between the line pieces is subjected to the distance criterion for testing 3D proximity.”)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of van Pelt with Imam and Le for at least the reasons recited in claim 6.

As per Claim 11, the combination of Imam and Le teaches the method of claim 2.  However, the combination of Imam and Le does not teach further comprising: rotating, for a second receiving neuron in the topography, a second dendrite of the second receiving neuron, wherein the second dendrite is rotated, relative to the dendrite of the receiving neuron, by a rotational stride value; and determining a rotated weight matrix based on application of the dendritic selectivity rule.
Van Pelt teaches further comprising: 
rotating, for a second receiving neuron in the topography, a second dendrite of the second receiving neuron, wherein the second dendrite is rotated, relative to the dendrite of the receiving neuron, by a rotational stride value (Van Pelt, Page 3 Section “Crossing Line Pieces”, discloses:  “Applying this algorithm to all pairs of line pieces of an axonal and dendritic branch will test the existence of a crossing pair, and whether the shortest distance in this pair meets the distance criterion.” Here, Van Pelt discloses applying the algorithm to all pairs, and thus discloses a second neuron comprising a second dendrite.  Van Pelt then describes rotation of one dendrite relative to the other in the next section “Algorithm For Determining Whether Two Lines Are Crossing”:  “Given are two line pieces PQ and RS and the coordinates of the points P(x, y, z), Q(x, y, z), R(x, y, z) and S(x, y, z). A “classical” geometry approach is used in which a series of 3D transformations is applied on the two line pieces in order to bring them in such a geometric arrangement that the condition for crossing can easily be applied. These transformations include one translation and three rotations around the three axes of the orthogonal coordinate system.”  Van Pelt discloses on the right column:

    PNG
    media_image1.png
    433
    676
    media_image1.png
    Greyscale

Van Pelt, as shown above, discloses a rotational stride value.)
and determining a rotated weight matrix based on application of the dendritic selectivity rule (Van Pelt is describing a dendritic selectivity rule, as stated in Abstract:  “Applying just a test on the distance between line pieces may result in local clusters of synaptic sites when more than one pair of nearby line pieces from axonal and dendritic branches is sufficient close, and may introduce a dependency on the length scale of the individual line pieces.”  Based on this, Van Pelt discloses a rotated weight matrix below

    PNG
    media_image2.png
    240
    392
    media_image2.png
    Greyscale

Above is shown a matrix comprising real values (weights), and therefore this can be called a “rotated weight matrix”.)
Van Pelt and the combination of Imam and Le are analogous art because Imam and Le are directed to neural networks, and Imam in particular to a modeling a more biologically accurate version of a neural network (Imam [0029]:  “STDP logic 240 may enable neurons to be implemented, which model STDP within biological neurons.”)  Van Pelt is directed to an algorithm to identify where connections in a neural network may form, and in fact Van Pelt suggests its use in computer implemented neural networks (Van Pelt, Page 1 Abstract:  “Neurons make synaptic connections at locations where axons and dendrites are sufficiently close in space. Typically the required proximity is based on the dimensions of dendritic spines and axonal boutons. Based on this principle one can search those locations in networks formed by reconstructed neurons or computer generated neurons…The present paper describes a new algorithm for defining locations of candidate synapses.”)  Thus, the problem faced by van Pelt is reasonably pertinent to that faced by the inventor and by Imam and Le, and is therefore analogous art (see MPEP 2141.01(a)(I)).
It would have been obvious before the effective filing date of the claimed invention to combine the Spiking Neural Network (SNN) of Imam and Le with the distance based metric, including the calculation of a rotation angle, to identify candidate neural connections of van Pelt.  One of ordinary skill in the art would be motivated to do so in order to more accurately model a biological neuron, as suggested by Imam [0029]: (van Pelt, Page 1 Right Column Para 2:  “Spatial closeness between axonal and dendritic branches, typically determined by the dimensions of dendritic spines and axonal boutons, is considered as a prerequisite for synapse formation.”)

As per Claim 13, the combination of Imam, Le, and van Pelt teaches the method of claim 11.  Van Pelt teaches wherein the rotated weight matrix is determined based on a second selection of input connections  (Van Pelt, Page 3 Section “Crossing Line Pieces”, discloses:  “Applying this algorithm to all pairs of line pieces of an axonal and dendritic branch will test the existence of a crossing pair, and whether the shortest distance in this pair meets the distance criterion.” Here, Van Pelt discloses applying the algorithm to all pairs, and thus discloses a second neuron comprising a second dendrite in each pair.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Pelt with Imam and Le for at least the reasons recited in Claim 11.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imam and Le, further in view of Spoev et al. (“Estimation of the influence of spiking neural network parameters on classification accuracy using a genetic algorithm”, hereinafter “Spoev”)
As per Claim 9, the combination of Imam and Le teaches the method of claim 1.  Imam teaches wherein a potential input connection of the plurality of potential input connections is selected based at least in part on a plurality of connection pattern parameters (Imam, Para [0030], discloses: “A neuromorphic computing device 205 may also include exclusive selection logic 250, which may be used to perform conflict resolution in connection with STDP, such that when two spikes are received at the same time (e.g., within the same time step of a digital SNN such implemented using neuromorphic computing device 205), only one of the synapses delivering the simultaneous spikes is rewarded and strengthened.” Here, Imam discloses selecting a potential input connection for an input neuron.  This is “in connection with STDP”, and “STDP” is based at least in part on a plurality of properties of an input neuron.  STDP is described in Imam [0029]:  “STDP logic 240 may enable neurons to be implemented, which model STDP within biological neurons. In neuroscience, STDP may refer to a biological process that adjusts the strength of connections between biological neurons based on the relative timing of a particular neuron's output and input action potentials (or spikes) received by the particular neuron from other neurons…In some implementations, STDP logic may reward synapses involved in sending spikes with a strong correlation to the receiving neuron's next spike and penalizing synapses that do not.”  Here, Imam discloses that STDP is based on a plurality of properties (“relative timing of a particular neuron's output and input action potentials”, “strong correlation to the receiving neuron's next spike”) of an input neuron.  These can be called “connection pattern” parameters, as they determine the behavior of the connections between neurons.)
However, the combination of Imam and Le does not teach each connection parameter having a value determined by an evolutionary algorithm.
Spoev teaches each connection parameter having a value determined by an evolutionary algorithm. (Spoev, Page 488 Abstract, discloses:  “Spiking neural network learning is closely connected to the plasticity mechanism chosen…Parameter adjustment is performed with a genetic algorithm (GA) on base of NeuroEvolution of Augmenting Topologies (NEAT).”  One of ordinary skill in the art will appreciate that a “genetic algorithm” is a type of evolutionary algorithm.)
Spoev and the combination of Imam and Le are analogous art because they are both in the field of endeavor of spiking neural networks (SNN) (Spoev Pg 488, Abstract:  “Spiking neural network learning is closely connected to the plasticity mechanism chosen.”)
It would have been obvious before the effective filing date of the claimed invention to combine the SNN of Imam and Le with the genetic algorithm of Spoev.  One of ordinary skill in the art would be motivated to do so in order to increase the accuracy of the SNN (Spoev, Pg 488 Abstract:  “The GA is shown to be able to persistently select the network parameters that achieve the highest accuracy for the configuration considered.”)

As per Claim 20, this is a non-transitory computer readable medium claim corresponding to method Claim 9.  The difference is that it recites a non-transitory computer readable medium and a computing device.  Imam, Para [0125], discloses:  “Example 1 is a machine accessible storage medium having instructions stored thereon, where the instructions when executed on a machine, cause the machine to…”  Claim 20 is rejected for the same reasons as Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pantazi et al. (US 2016/0125287  A1) discloses an SNN comprising synapses and dendrites in [0045-0047], and in [0048] discloses:  “The regions of each display corresponding to signals before, during and after learning are indicated by the labelled columns. It can be seen that, before learning, only neurons with inputs exceeding the threshold fire. During learning, neurons that fire together modify the synaptic strength between them. After learning, the synaptic strength of neurons N2 and N3 has been increased due to concurrent firing.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126